Citation Nr: 0605375	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-31 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder.

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for lower extremity peripheral neuropathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In October 2005, the veteran presented testimony at a Travel 
Board hearing conducted by the undersigned at the RO.  A 
transcript of that hearing is contained in the claims folder.

Entitlement to service connection for a hearing loss, 
tinnitus and a back disorder was denied in a June 2001 rating 
decision; entitlement to service connection for peripheral 
neuropathy was denied in a December 1999 rating decision.  In 
the absence of timely perfected appeals those decisions are 
final.  38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of 
any RO action, the current claims to reopen may be considered 
on the merits only if new and material evidence has been 
submitted since those final decisions.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


FINDING OF FACT

1.   The evidence added to the record since the December 1999 
and June 2001 rating decisions is cumulative and redundant of 
the evidence of record at the time of the last prior final 
denials, and does not raise a reasonable possibility of 
substantiating the claims.

2.  The evidence of record does not show a current diagnosis 
of a right ankle disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a hearing loss.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

2.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

3.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

4.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for lower extremity peripheral neuropathy.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  A right ankle disability was neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete. 38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2). In this case, there 
is no issue as to providing an appropriate application form 
or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In a January 2004 letter, VA notified the 
claimant that he was responsible to support his claims with 
new and material evidence. He was also informed that VA would 
attempt to obtain all relevant evidence in the custody of any 
VA or private facility he identified.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physicians regarding treatment for a 
hearing loss, tinnitus, a back disorder, and lower extremity 
peripheral neuropathy, or provide properly executed record 
releases so that VA could request the records for him. The 
claimant was advised of the VCAA in the May 2004 statement of 
the case.  In the above letter, as well as the statement of 
the case, he was also informed of what evidence was needed to 
reopen his claims, as well as what evidence was necessary to 
grant service connection.  Therefore, the duty to notify the 
appellant of the evidence necessary and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159. In this case, VA asked the claimant if 
there was any information or evidence he considered relevant 
to his claims so that VA could help him by getting that 
evidence.  See VA letter dated in January 2004. If the 
evidence was held by private physicians, the claimant was to 
provide authorizations so that the RO could obtain that 
evidence. Id. 

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claims, the record shows that 
his service medical records (SMRs) are not on file with the 
exception of his January 1977 enlistment examination.  The RO 
has made numerous attempts to locate the veteran's SMRs over 
several decades without any success.  Records reveal that in 
September 1980 a request for the veteran's SMRs was made to 
the Reserve Components Personnel & Administration Center 
(RCPAC).  A December 1980 response noted that the veteran was 
assigned in March 1980 to a U.S. Army Reserve unit, the 828th 
Station Hospital (300B), Fresno, California.  It was 
suggested that the RO contact them for additional 
information.

A June 1982 request for information was returned by the 828th 
Station Hospital in July 1982 noting that the veteran was no 
longer a member of the unit, and no records were on file for 
him.  A second reply in September 1982 noted that the unit 
searched for the veteran's records a second time with no 
success.  It was suggested that a request be made to RCPAC.

March and August 1983 replies from RCPAC noted that that no 
records were on file for the veteran.  It further noted that 
the veteran was assigned to a USAR unit and suggested that 
the RO contact the USAR for additional information.

A November 1983 reply from RCPAC to a September 1983 request 
for information noted an extensive search was unable to 
locate any SMRs. A May 1984 reply from RCPAC noted the 
January 1977 enlistment examination was the only SMR 
available.

An April 2001 request for information was returned noting 
that no SMRs were available and that several requests had 
been made for records to no avail.

From the above, the Board concludes that all possible efforts 
have been made to secure any missing service medical records 
for the veteran. The veteran is aware that his service 
medical records are incomplete, and of the numerous efforts 
made by the RO to attempt and locate any additional SMRs.  
The Board is unaware of any alternative source of additional 
service records for the veteran, the appellant has not 
identified any source, and the Board concludes that 
additional efforts to obtain records would be futile.  In 
light of the above, the Board finds that VA's duty to assist 
the veteran in obtaining records in connection with his 
claims has been fulfilled.

To the extent that VA may have erred in assisting or 
notifying the veteran, the Board finds that an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case." ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1326 (Fed. Cir. 
2004). In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless. While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance. 
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Claims to Reopen.

The veteran contends that he currently has a hearing loss and 
tinnitus due to in-service exposure to noises from explosions 
of munitions and artillery rockets.  In addition, he claims 
that his back was injured due to the rough riding conditions 
of military vehicles, and that peripheral neuropathy is the 
result of this back injury.  

In a December 1982 rating decision, entitlement to service 
connection for bilateral hearing loss was denied because a 
November 1982 VA examination found the veteran's hearing to 
be normal for VA purposes.  

In a December 1999 rating decision, entitlement to service 
connection for peripheral neuropathy was denied because the 
service medical records were negative for evidence of 
peripheral neuropathy, and there was no evidence linking 
peripheral neuropathy to service.  In October 1999, the 
veteran was requested to submit evidence in support of his 
claim, however, he failed to respond.   

In a June 2001 rating decision, the RO denied entitlement to 
service connection for hearing loss and tinnitus.  At that 
time the rating decision noted that Dennis Arnst, Ph.D., had 
found the appellant's hearing loss to be more likely than not 
related to service.  The RO found, however, that the March 
2001 VA examination was of greater probative value.  In this 
regard, the 2001 examination noted the veteran had normal 
hearing in a 1982 VA examination, and the VA examiner 
specifically concluded after reviewing all available evidence 
that the appellant's hearing loss was due to post service 
noise exposure, and that tinnitus was due that post service 
exposure and not due to service.

In that June 2001 rating decision VA also denied entitlement 
to service connection for a back disorder because the service 
medical records were negative for any back injury.  Rather, 
the available medical records indicated the back disorder was 
the result of a 1994 post service automobile accident.  In 
June 2001, no medical opinion associated any back disorder to 
service.

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Bilateral hearing loss and tinnitus.

Evidence available in June 2001, when service connection for 
hearing loss and tinnitus was denied, consisted of the 
veteran's enlistment examination, a November 1982 VA 
examination report, the veteran's written statements to the 
RO, the March 2000 opinion from Dr. Arnst, and the March 2001 
VA examination report.  

Evidence received since the June 2001 rating decision 
consists of VA treatment records, the appellant's written 
statements to the RO, and his October 2005 Travel Board 
testimony.  This evidence, however, is neither new nor 
material.  As to both the veteran's statements and his 
hearing testimony the Board notes that regardless how sincere 
the appellant's beliefs may be as to the etiology of his 
disabilities, as a lay person who is untrained in the field 
of medicine, his statements are not competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As to the VA medical records submitted since June 2001, none 
of this evidence includes any opinion which even suggests 
that either hearing loss or tinnitus is related to the 
appellant's military service.  As such, none of the evidence 
submitted since June 2001 relates to an unestablished fact 
necessary to substantiate the claim.  Further, none of the 
evidence submitted since June 2001 raises a reasonable 
possibility of substantiating the claims.  Accordingly, the 
claims are not reopened.

Back disorder and peripheral neuropathy.

The veteran contends that he incurred a back disorder and 
lower extremity peripheral neuropathy due to the very rough 
riding conditions in armored vehicles, and other conditions 
incident to service.  In a December 1999 rating decision, 
entitlement to service connection for peripheral neuropathy 
was denied because there was no evidence of peripheral 
neuropathy in service.  Moreover, the veteran failed to 
respond to an October 1999 letter requesting current medical 
evidence of the claimed condition. 

In a June 2001 rating decision, the RO denied entitlement to 
service connection for a back disorder because there was no 
evidence of a back disorder during service.  In addition, the 
claims file then included evidence of a serious post service 
back injury due to a 1994 automobile accident.  The evidence 
of record available in June 2001 related the veteran's back 
and peripheral neuropathy to this post service car accident, 
and there was no competent evidence linking either disorder 
to service.  

Evidence received since the aforementioned rating decisions 
consists of the appellant's numerous written statements and 
his October 2005 Travel Board testimony.  The appellant 
continues to assert that a back disorder and peripheral 
neuropathy were incurred during his military service.  This 
lay evidence was available when the RO decided the claims in 
December 1999 and June 2001.  Then, as now, lay persons not 
trained in the field of medicine are not competent to offer 
opinions regarding such medical questions as the etiology of 
the claimed disorders.  Espiritu.  Thus, these statements are 
not competent medical evidence showing that the claimant 
incurred a back disorder and peripheral neuropathy in 
military service. Therefore, the newly received evidence 
tends to prove nothing that was not previously shown.  That 
the claimant continues to claim to have current disabilities 
that were incurred by his military service is not new 
evidence within the context of 38 C.F.R. § 3.156.  Without 
new and material evidence the claim may not be reopened.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable to these claims. Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

II.  Service connection.

The veteran contends that he has a right ankle disorder 
because of an injury sustained in service.  It is requested 
that the veteran be afforded the benefit of the doubt in 
adjudicating the claim.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated while on active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the record does not show the veteran 
being diagnosed with a right ankle disorder.  In this regard, 
while service medical records are not available, post service 
VA medical records are negative for complaints, diagnoses, or 
treatment of a right ankle disorder. 

Thus, even if the Board accepts as true the events that the 
veteran claimed took place while in military service, because 
none of the medical evidence of record includes a diagnosis 
of a right ankle disorder, the weight of the evidence is 
against the appellant's claim of entitlement to service 
connection and his appeal must be denied.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  It is fundamental that to be 
service connected for a disability, the appellant must 
actually be disabled due to the claimed disability.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

As to the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), the record shows that VA 
notified the veteran that establishing entitlement to service 
connection for a disability requires, among other things, a 
current disability. See, e.g., VA letter to the veteran dated 
in January 2004. Moreover, the above claim was denied because 
the veteran did not meet the statutory threshold for 
entitlement to service connection - a current disability. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303. Therefore, because the 
decision is mandated by a failure to meet a basic 
prerequisite for service connection, the Board is entitled to 
adjudicate the claim regardless whether VA provided adequate 
notice and assistance as required by the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A; 
Mason v. Principi, 16 Vet. App. 129, 132 (2002). Further 
discussion of the Veterans Claims Assistance Act of 2000 is 
not required as to this issue.


ORDER

The applications to reopen claims of entitlement to service 
connection for a hearing loss, tinnitus, a back disorder, and 
lower extremity peripheral neuropathy are denied.

Service connection for a right ankle disability is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


